1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     SLATER L. YOHEY,                                Case No. 3:20-cv-00441-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      PERRY RUSSELL, et al.,
9
                              Respondents.
10

11         This is a habeas corpus matter under 28 U.S.C. § 2254. Currently before the Court

12   is Respondents’ unopposed motion for enlargement of time (first request). (ECF No. 28.)

13   The Court finds that good cause exists to grant the motion.

14         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

15   (ECF No. 28) is granted. Respondents will have up to and including August 17, 2021, to

16   file an answer or other response to the second amended petition for a writ of habeas

17   corpus (ECF No. 24).

18         DATED THIS 17th Day of June 2021.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28
